Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al (US 2018/0224580 A1) in view of Masayuki et al (JP 4811973 B2).
	Regarding claims 1-3, Hattori teaches a laminate comprising a void-provided (i.e., void-containing) layer (20, 21); and a pressure-sensitive adhesive/adhesive layer (30), wherein the pressure-sensitive adhesive/adhesive layer is directly laminated on one or both sides of the void-containing layer; wherein the void-containing layer and the pressure-sensitive adhesive/adhesive layer are laminated through an intermediate layer abstract, para 8-9, 160, fig 1).
Hattori further teaches the void-provided layer has a proportion of void space (i.e., void fraction) of 40 vol % or more; and the intermediate layer should have a thickness of 1 to 1500 nm (para 23, 104). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hattori, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Hattori fails to specifically suggest after a heat/humidification durability test of holding at a temperature of 85°C and a relative humidity of 85% for 500 hours, a void remaining ratio of the void-containing layer is 50 vol% or more of the void remaining ratio before the heat/humidification durability test; and wherein the void remaining ratio of the void-containing layer after the heat/humidification durability test is more than 50% and 99% or less of the void remaining ratio when only the void-containing layer is subjected to the heat/humidification durability test; and after the heat/humidification durability test, an increasing rate of the thickness of the intermediate layer is 500% or less with respect to the thickness of the intermediate layer before the heat/humidification durability test.
However, Hattori teaches use of silica particles in the void producing layer (para 25, 31); and the void-provided layer and the pressure-sensitive adhesive/adhesive layer para 14, 113-115, 153-154 171, 178).
Masayuki teaches optical films that need to be durable as to not be foamed or peeled even in use under heating and humidification conditions, i.e., the pressure-sensitive adhesive optical film is required to satisfy the contradictory properties of durability and performance (reworkability) such as easy peeling; where the adhesive films may comprise fine particles; so that the stress generated by deformation such as expansion and contraction of the optical film during heating and humidification is dispersed at the interface between the fine particles and the adhesive layer (abstract, para 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention per the combined teachings of Masayuki and Hattori to adjust the amount of particles as well as the amount of catalyst, crosslinking reaction accelerator or strength improver in the void-provided layer to optimize the void remaining ratio of the void-containing layer and the increasing rate of the thickness of the intermediate layer when the laminated film is subjected to the heat/humidification durability test for the benefit of optimizing the strength of the void-provided layer, film strength, and the ability of the void-provided layer to not peel from the pressure-sensitive adhesive/adhesive layer.
Regarding claim 15, Hattori teaches the refractive index of the void-provided layer is 1.25 or less (para 
	Regarding claim 18 and 19, Hattori teaches or otherwise would have suggested to one of ordinary skill in the art at the time of invention an optical apparatus (e.g., image display) comprising the optical member (e.g., optical element) comprising the optical laminate (para 10-11).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Masayuki as applied to claim 1 above, and further in view of Suwa et al (US 2017 0240782 A1).
	Hattori as modified by Masayuki suggests the optical laminate of claim 1.
	Hattori as modified by Masayuki fails to suggest the pressure-sensitive adhesive/adhesive layer is formed of an optical acrylic pressure-sensitive adhesive having a total light transmittance of 85% or more and a haze of 3% or less; and, the pressure-sensitive adhesive/adhesive layer has a storage elastic modulus of 1.0 x 105 or more at 23°C. However, Hattori teaches the pressure-sensitive adhesive/adhesive layer may be formed from acrylics (para 103, 196).
	Suwa teaches it was known at the time of invention to form optically clear pressure-sensitive adhesives for optical laminates from acrylic polymers that have an excellent balance of adhesive strength and cohesive strength as well as excellent optical characteristics (abstract, para 11, 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the acrylic adhesives of Suwa for the acrylic adhesives of Hattori, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07); wherein the optical laminate formed would comprise an adhesive having an excellent balance of adhesive strength and cohesive strength as well as excellent optical characteristics.
Suwa teaches an adhesive having a total light transmittance of at least approximately 85% or at least approximately 90% and haze of at most approximately 5% or at most approximately 2% in the wavelength range of from 400 to 700 nm (para 20) which would have suggested or otherwise rendered obvious the ranges of the instant claim. 
Suwa further teaches adjusting the hydroxyl group-containing monomer (e.g., monofunctional alkyl (meth)acrylate) in the adhesive to optimize its modulus of elasticity (para 27, 31); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of the hydroxyl group-containing monomer to optimize the modulus of elasticity of the adhesive. Furthermore, Suwa suggests the storage modulus of the OCA contained in the OCA sheet prior to UV crosslinking is at least approximately 5.0×104 Pa and at most approximately 1.0×106 Pa at 30 °C (para 68), which would have suggested or otherwise rendered obvious the range of the instant claim.

Claims 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Kishioka et al (US 2011/0014410 A1).
	Regarding claims 4, 5, and 7, Hattori teaches a laminate comprising a void-provided (i.e., void-containing) layer (20, 21); and a pressure-sensitive adhesive/adhesive layer (30), wherein the pressure-sensitive adhesive/adhesive layer is directly laminated on one or both sides of the void-containing layer; wherein the void-containing layer and the pressure-sensitive adhesive/adhesive layer are laminated through an intermediate layer (22); wherein the pressure-sensitive adhesive/adhesive layer is formed of a pressure-sensitive adhesive containing a (meth)acrylic polymer (e.g., acrylic) and a crosslinking agent; and the intermediate layer is a layer formed by combining a part of the void-containing layer and a part of the pressure-sensitive adhesive/adhesive (abstract, para 8-9, 103, 160, fig 1).
Hattori further teaches the void-provided layer has a proportion of void space (i.e., void fraction) of 40 vol % or more; and the intermediate layer should have a thickness of 1 to 1500 nm (para 23, 104); and the pressure-sensitive adhesive/adhesive layer should have a thickness of 5 to 50 μm
These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hattori, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Hattori fails to suggest the pressure-sensitive adhesive/adhesive layer has a gel fraction of 70% or more; wherein in a molecular weight measurement of the pressure-sensitive adhesive/adhesive layer by gel permeation chromatography, a weight-average molecular weight of a sol component of the pressure-sensitive adhesive/adhesive layer is 50,000 to 500,000, and a content of a low molecular weight component having a molecular weight of 10,000 or less in the sol component of the pressure-sensitive adhesive/adhesive layer is 20 wt% or less.
Kishioka suggests pressure sensitive adhesives and tapes used in optical members (para 2, 3, 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the pressure-sensitive adhesives of Kishioka for the pressure sensitive adhesives of Hattori, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Kishioka further teaches the pressure-sensitive adhesives may comprise a gel fraction of up to 80% by weight; wherein in a molecular weight measurement of the pressure-sensitive adhesive/adhesive layer by gel permeation chromatography, a weight-average molecular weight of a sol component of the pressure-sensitive adhesive/adhesive layer is 50,000 to 500,000, and a content of a low molecular weight component (e.g., oligomer) having a molecular weight of 10,000 or less in the sol component of the pressure-sensitive adhesive/adhesive layer may be 10 parts by weight based on 100 parts by weight of the acrylic polymer (i.e., 20 wt% or less) (para 86, 107, 121, 126).
Regarding the pressure-sensitive adhesive layer satisfying the equation [(100-X) / 100] x Y ≤ 10, Hattori as modified by Kishioka suggests or would have otherwise rendered obvious to one of ordinary skill in the art at the time of invention embodiments with the composition and structure (i.e., ranges) necessary to satisfy that of the instant claims and therein the instant equation.
Regarding claim 9, Kishioka suggests the in the pressure-sensitive adhesive/adhesive layer the (meth)acrylic polymer is crosslinked by the crosslinking agent to form a crosslinked structure (para 65, 108).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Kishioka applied to claim 4 above, and further in view of Masayuki.
	Hattori as modified by Kishioka teaches the laminate of claim 4. 	
	Hattori as modified by Kishioka fails to suggest wherein after a heat/humidification durability test of holding at a temperature of 85°C and a relative humidity of 85% for 500 hours, a void remaining ratio of the void-containing layer is 50 vol% or more of the void remaining ratio before the heat/humidification durability test; wherein after a heat/humidification durability test of holding at a temperature of 85°C and a relative humidity of 85% for 500 hours, an increasing rate of the thickness of the intermediate layer is 500% or less with respect to the thickness of the intermediate layer before the heat/humidification durability test.
However, Hattori teaches use of silica particles in the void producing layer (para 25, 31); and the void-provided layer and the pressure-sensitive adhesive/adhesive layer should not be easily peeled from each other; and the intermediate layer is formed through a heating process; wherein is formed through a crosslinking reaction between the void-provided layer and the pressure-sensitive adhesive layer via a catalyst, crosslinking reaction accelerator or strength improver in the void-provided layer; and this reaction results in a laminated film achieving an improved strength of the void-provided layer, superior film strength, and a property that a void-provided layer and a pressure-sensitive adhesive/adhesive layer are not easily peeled from each other (para 14, 113-115, 153-154 171, 178).
Masayuki teaches optical films that need to be durable as to not be foamed or peeled even in use under heating and humidification conditions, i.e., the pressure-sensitive adhesive optical film is required to satisfy the contradictory properties of durability and performance (reworkability) such as easy peeling; where the adhesive films may comprise fine particles; so that the stress generated by deformation such as expansion and contraction of the optical film during heating and humidification is dispersed at the interface between the fine particles and the adhesive layer (abstract, para 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention per the combined teachings of Masayuki and Hattori as modified by Kishioka to adjust the amount of particles as well as the amount of catalyst, crosslinking reaction accelerator or strength improver in the void-provided layer to optimize the void remaining ratio of the void-containing layer and the increasing rate of the thickness of the intermediate layer when the laminated film is subjected to the heat/humidification durability test for the benefit of optimizing the strength of the void-provided layer, film strength, and the ability of the void-provided layer to not peel from the pressure-sensitive adhesive/adhesive layer.

Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Inoue et al (US 2009 0087650 A1).
	Regarding claims 10 and 12, Hattori teaches a laminate comprising a void-provided (i.e., void-containing) layer (20, 21); and a pressure-sensitive adhesive/adhesive layer (30), wherein the pressure-sensitive adhesive/adhesive layer is directly laminated on one or both sides of the void-containing layer; wherein the void-containing layer and the pressure-sensitive adhesive/adhesive layer are laminated through an intermediate layer (22); wherein the pressure-sensitive adhesive/adhesive layer is formed of a pressure-sensitive adhesive containing a (meth)acrylic polymer (e.g., acrylic) and a crosslinking agent; and the intermediate layer is a layer formed by combining a part of the void-containing layer and a part of the pressure-sensitive adhesive/adhesive (abstract, para 8-9, 103, 160, fig 1).
Hattori further teaches the void-provided layer has a proportion of void space (i.e., void fraction) of 40 vol % or more; and the intermediate layer should have a thickness of 1 to 1500 nm (para 23, 104); and the pressure-sensitive adhesive/adhesive layer should have a thickness of 5 to 50 μm
These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hattori, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Hattori fails to suggest the (meth)acrylic polymer is a (meth)acrylic polymer having a weight-average molecular weight of 1,500,000 to 2,800,000 obtained by polymerizing 3 to 10 wt% of heterocycle-containing acrylic monomer, 0.5 to 5 wt% of (meth)acrylic acid, 0.05 to 2 wt% of hydroxyalkyl (meth)acrylate, and 83 to 96.45 wt% of alkyl (meth)acrylate as monomer components.
Inoue suggests pressure sensitive adhesives used in optical films and members with durability such as heat resistance and humidity resistance (para 1, 27). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the pressure-sensitive adhesives of Inoue for the pressure sensitive adhesives of Hattori, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07); wherein the optical laminate formed would comprise an adhesive having durability such as heat resistance and humidity resistance.
Inoue further teaches the pressure-sensitive adhesives may comprise the (meth)acrylic polymer is a (meth)acrylic polymer having a weight-average molecular weight of 1,500,000 to 2,800,000 obtained by polymerizing 3 to 10 wt% of heterocycle-containing acrylic monomer, 0.5 to 5 wt% of (meth)acrylic acid, 0.05 to 2 wt% of hydroxyalkyl (meth)acrylate, and 83 to 96.45 wt% of alkyl (meth)acrylate as monomer components (para 11-15).
Regarding claim 14, Inoue suggests the in the pressure-sensitive adhesive/adhesive layer the (meth)acrylic polymer is crosslinked by the crosslinking agent to form a crosslinked structure (para 67).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Inoue as applied to claim 10 above, and further in view of Masayuki.
	Hattori as modified by Inoue teaches the laminate of claim 10. 	
	Hattori as modified by Inoue fails to suggest wherein after a heat/humidification durability test of holding at a temperature of 85°C and a relative humidity of 85% for 500 hours, a void remaining ratio of the void-containing layer is 50 vol% or more of the void remaining ratio before the heat/humidification durability test; wherein after a heat/humidification durability test of holding at a temperature of 85°C and a relative humidity of 85% for 500 hours, an increasing rate of the thickness of the intermediate layer is 500% or less with respect to the thickness of the intermediate layer before the heat/humidification durability test.
However, Hattori teaches use of silica particles in the void producing layer (para 25, 31); and the void-provided layer and the pressure-sensitive adhesive/adhesive layer should not be easily peeled from each other; and the intermediate layer is formed through a heating process; wherein is formed through a crosslinking reaction between the void-provided layer and the pressure-sensitive adhesive layer via a catalyst, crosslinking reaction accelerator or strength improver in the void-provided layer; and this reaction results in a laminated film achieving an improved strength of the void-provided layer, superior film strength, and a property that a void-provided layer and a pressure-sensitive adhesive/adhesive layer are not easily peeled from each other (para 14, 113-115, 153-154 171, 178).
Masayuki teaches optical films that need to be durable as to not be foamed or peeled even in use under heating and humidification conditions, i.e., the pressure-sensitive adhesive optical film is required to satisfy the contradictory properties of durability and performance (reworkability) such as easy peeling; where the adhesive films may comprise fine particles; so that the stress generated by deformation such as expansion and contraction of the optical film during heating and humidification is dispersed at the interface between the fine particles and the adhesive layer (abstract, para 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention per the combined teachings of Masayuki and Hattori as modified by Inoue to adjust the amount of particles as well as the amount of catalyst, crosslinking reaction accelerator or strength improver in the void-provided layer to optimize the void remaining ratio of the void-containing layer and the increasing rate of the thickness of the intermediate layer when the laminated film is subjected to the heat/humidification durability test for the benefit of optimizing the strength of the void-provided layer, film strength, and the ability of the void-provided layer to not peel from the pressure-sensitive adhesive/adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783